Citation Nr: 1646087	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-01-805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned in a January 2014 hearing, and a transcript of that hearing is of record.  The Board previously remanded the appeal in April 2014.


REMAND

The Veteran claims that he has a lumbar spine disability either as a direct result of active service, or secondary to service connected disabilities of chondromalacia patella of the knees, chronic tendonitis of the bilateral ankles, or bilateral pes planus.  At a May 2013 VA examination in May 2013, the examiner opined that the Veteran's lumbar spine condition was less likely than not related to service-connected bilateral ankle tendonitis.  In June 2013, the Veteran was awarded service connection for chondromalacia patella of the both knees.  The Board remanded the appeal in April 2014 for a supplemental opinion addressing the relationship, if any, between the Veteran's lumbar spine disability and the service-connected chondromalacia patella of the knees, chronic tendonitis of the bilateral ankles, and bilateral pes planus. 

The requested examination was performed in July 2014.  The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by active duty.  The examiner opined that the lumbar spine disability was less likely than not caused by the service-connected chondromalacia patella of the knees, chronic tendonitis of the bilateral ankles, or bilateral pes planus.  The examiner further opined that the lumbar spine disability was less likely than not aggravated by the service-connected chondromalacia patella of the knees, chronic tendonitis of the bilateral ankles, or bilateral pes planus, explaining that the Veteran's examination and X-ray review indicated only mild early degenerative arthritis of the lumbar spine. 

The Board appreciates the analysis undertaken by the July 2014 VA examiner concerning the theories of direct service connection and secondary service connection.  However, the examiner's opinion that the Veteran's lumbar spine disability is not due to the Veteran's service connected disabilities is not supported by adequate rationale, and further clarification is needed.  Therefore, remand is necessary to obtain a complete and adequate rationale regarding the opinion that the Veteran's lumbar spine disability is not related to the Veteran's service connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a medical opinion clarifying whether the Veteran has a current lumbar spine disability that was caused by or has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected chondromalacia patella of the knees, chronic tendonitis of the ankles, or bilateral pes planus.  The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of the lumbar spine disability.  The examiner should also provide a rationale for the conclusions reached.  The examiner should provide the following opinions:

(a) The examiner should provide an opinion as to whether a lumbar spine disability was caused by or is related to service-connected chondromalacia patella of the knees, chronic tendonitis of the ankles, or bilateral pes planus.  The examiner should discuss the theory of entitlement that the back disability was caused by altered gait due to the lower extremity disabilities.

(b) The examiner should provide an opinion as to whether a lumbar spine disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected chondromalacia patella of the knees, chronic tendonitis of the ankles, or bilateral pes planus.   

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




